DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3,5-8 in the reply filed on 7/12/22 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/22.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10 of copending Application No. 16941897. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 3, 8, 10 of 16941897 recite the limitations of claim 1
Claims 1, 3, 8, 10 of 16941897 recite the limitations of claim 6
Claims 1, 3, 8, 10 of 16941897 recite the limitations of claim 8.
Claims 2, 3, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10 of copending Application No. 16941897 in view of Huston (US 6146575). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 2, Huston teaches the first heating portion (outer segments 121) and the second heating portion (inner segments 121) are provided in the barrel (the heating zones being independently controllable so the device would be capable of being operated in this manner ) [col 6 line 53-65, Fig 5].  
As to claim 3, Huston teaches as the first heating portion, a pair of heating portions is disposed across the communication hole, and as the second heating portion, a pair of heating portions is disposed across the communication hole (the heating zones being independently controllable, arbitrarily labeling some outer heating elements the first portion pair and some inner heating elements as the 2nd pair) [col 6 line 53-65, Fig 5].  
As to claim 7, Huston teaches the material is an amorphous resin, and the control unit controls the heating portion so as to adjust the temperature of the first region to a temperature lower than a glass transition temperature of the material and adjust the temperature of the second region to a temperature equal to or higher than the glass transition temperature as the portions are individually controllable the device would be capable of performing this feature [col 6 line 53-56]. The material PET is generally amorphous or semi-crystalline (ie having amorphous regions). However, the article worked upon does not limit apparatus claims, see MPEP 2115. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and included the features listed above from Huston in order to create a plasticizing device with controllable heating portions.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10 of copending Application No. 16941897 in view of Yoshikawa (US 4649262).
Yoshikawa teaches a plasticizing device [Abstract] wherein there are multiple heating zones [Abstract, Fig 2] and temperature detectors are place adjacent to heating elements in order to detect the temperature of the zones and control the temperature of each zone by a controlling unit based on these measurements [col 5 line 51- col 6 line 30] this allows for adaptive and optimal heat control of the various heating regions [col 7 line 45-col 8 line 10] lowers power consumption and allows for more precisely molded products [col 17 line 5-22]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and included a temperature measurement portion that measures temperatures of the first region and the second region, wherein the control unit controls the first heating portion and the second heating portion according to the temperatures measured by the temperature measurement portion, as suggested by Yoshikawa, in order to allow for adaptive optimization, minimal power consumption, and more precisely molded products.  
Claims 1, 5, 7, 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8 of copending Application No. 16943550. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 7, 8 of 16943550 recite the limitations of claim 1
Claims 1, 7, 8 of 16943550 recite the limitations of claim 5
Claims 1, 7 of 16943550 recite the limitations of claim 7 (the machine would be capable of performing the intended use within this claim). 
Claims 1, 7, 8 of 16943550 recite the limitations of claim 8.
Claims 2, 3, 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8 of copending Application No. 16943550 in view of Huston (US 6146575). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 2, Huston teaches the first heating portion (outer segments 121) and the second heating portion (inner segments 121) are provided in the barrel (the heating zones being independently controllable so the device would be capable of being operated in this manner ) [col 6 line 53-65, Fig 5].  
As to claim 3, Huston teaches as the first heating portion, a pair of heating portions is disposed across the communication hole, and as the second heating portion, a pair of heating portions is disposed across the communication hole (the heating zones being independently controllable, arbitrarily labeling some outer heating elements the first portion pair and some inner heating elements as the 2nd pair) [col 6 line 53-65, Fig 5].  
As to claim 6, Huston teaches a refrigerant flow path disposed along a circumferential direction of the barrel farther from the communication hole than the first heating portion; an inlet portion that communicates with the refrigerant flow path and introduces a refrigerant inside the refrigerant flow path; and an outlet portion that communicates with the refrigerant flow path and discharges the refrigerant outside the refrigerant flow path (the fluid filled cooling channels [col 6 line 53-56].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943550 and included the features listed above from Huston in order to create a plasticizing device with controllable heating portions.
Claims 1, 2, 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9 of copending Application No. 17455940. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 2, 8, 9 of 17455940 recite the limitations of claim 1.
Claims 1, 2, 8, 9 of 17455940 recite the limitations of claim 2.
Claims 1, 2, 8, 9 of 17455940 recite the limitations of claim 8.
Claims 3, 6, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 9 of copending Application No. 17455940 in view of Huston (US 6146575). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 3, Huston teaches as the first heating portion, a pair of heating portions is disposed across the communication hole, and as the second heating portion, a pair of heating portions is disposed across the communication hole (the heating zones being independently controllable, arbitrarily labeling some outer heating elements the first portion pair and some inner heating elements as the 2nd pair) [col 6 line 53-65, Fig 5].  
As to claim 6, Huston teaches a refrigerant flow path disposed along a circumferential direction of the barrel farther from the communication hole than the first heating portion; an inlet portion that communicates with the refrigerant flow path and introduces a refrigerant inside the refrigerant flow path; and an outlet portion that communicates with the refrigerant flow path and discharges the refrigerant outside the refrigerant flow path (the fluid filled cooling channels [col 6 line 53-56].  
As to claim 7, Huston teaches the material is an amorphous resin, and the control unit controls the heating portion so as to adjust the temperature of the first region to a temperature lower than a glass transition temperature of the material and adjust the temperature of the second region to a temperature equal to or higher than the glass transition temperature as the portions are individually controllable the device would be capable of performing this feature [col 6 line 53-56]. The material PET is generally amorphous or semi-crystalline (ie having amorphous regions). However, the article worked upon does not limit apparatus claims, see MPEP 2115. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17455940 and included the features listed above from Huston in order to create a plasticizing device with controllable heating portions.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10 of copending Application No. 17455940 in view of Yoshikawa (US 4649262).
Yoshikawa teaches a plasticizing device [Abstract] wherein there are multiple heating zones [Abstract, Fig 2] and temperature detectors are place adjacent to heating elements in order to detect the temperature of the zones and control the temperature of each zone by a controlling unit based on these measurements [col 5 line 51- col 6 line 30] this allows for adaptive and optimal heat control of the various heating regions [col 7 line 45-col 8 line 10] lowers power consumption and allows for more precisely molded products [col 17 line 5-22]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17455940 and included a temperature measurement portion that measures temperatures of the first region and the second region, wherein the control unit controls the first heating portion and the second heating portion according to the temperatures measured by the temperature measurement portion, as suggested by Yoshikawa, in order to allow for adaptive optimization, minimal power consumption, and more precisely molded products.  
Claims 1, 2, 5, 7, 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 9 of copending Application No. 17358135. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 6 of 17358135 recite the limitations of claim 1.
Claims 1, 6 of 17358135 recite the limitations of claim 2.
Claims 1, 6 of 17358135 recite the limitations of claim 5.
Claims 3 of 17358135 recite the limitations of claim 7.
Claims 1, 6 of 17358135 recite the limitations of claim 8.
Claims 3, 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 9 of copending Application No. 17358135 in view of Huston (US 6146575). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 3, Huston teaches as the first heating portion, a pair of heating portions is disposed across the communication hole, and as the second heating portion, a pair of heating portions is disposed across the communication hole (the heating zones being independently controllable, arbitrarily labeling some outer heating elements the first portion pair and some inner heating elements as the 2nd pair) [col 6 line 53-65, Fig 5].  
As to claim 6, Huston teaches a refrigerant flow path disposed along a circumferential direction of the barrel farther from the communication hole than the first heating portion; an inlet portion that communicates with the refrigerant flow path and introduces a refrigerant inside the refrigerant flow path; and an outlet portion that communicates with the refrigerant flow path and discharges the refrigerant outside the refrigerant flow path (the fluid filled cooling channels [col 6 line 53-56].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17358135 and included the features listed above from Huston in order to create a plasticizing device with controllable heating portions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huston (US 6146575).
As to claim 1, Huston teaches a plasticizing device, comprising: a drive motor [Claim 13, col 3 line 18-22]; a rotor (112) that is rotated by the drive motor and has a groove formed face with a groove formed therein; a barrel (128, 110) [col 7 line 14-18] that is opposed to the groove formed face and has a communication hole [Fig 3-5, col 6 line 29-54]; a heating portion (121) that heats a material in a pellet form supplied between the groove and the barrel (the heating zones being independently controllable) [col 6 line 53-65]; and a control unit that controls the drive motor and the heating portion so as to plasticize the material [col 5 line 16-20, col line 46-59] supplied between the groove and the barrel and cause the material to flow out from the communication hole (unmarked outlet near 120) [Col 6 line 51-55, col 8 line 11-22], wherein the heating portion has a first heating portion and a second heating portion disposed closer to the communication hole than the first heating portion, the barrel has a first region and a second region that is closer to the communication hole than the first region, and the control unit individually controls the first heating portion and the second heating portion so that a temperature of the second region is higher than a temperature of the first region (the heating zones being independently controllable so the device would be capable of being operated in this manner) [col 6 line 53-65].  
As to claim 2, Huston teaches the first heating portion (outer segments 121) and the second heating portion (inner segments 121) are provided in the barrel (the heating zones being independently controllable so the device would be capable of being operated in this manner ) [col 6 line 53-65, Fig 5].  .  
As to claim 3, Huston teaches as the first heating portion, a pair of heating portions is disposed across the communication hole, and as the second heating portion, a pair of heating portions is disposed across the communication hole (the heating zones being independently controllable, arbitrarily labeling some outer heating elements the first portion pair and some inner heating elements as the 2nd pair) [col 6 line 53-65, Fig 5].  
As to claim 6, Huston teaches a refrigerant flow path disposed along a circumferential direction of the barrel farther from the communication hole than the first heating portion; an inlet portion that communicates with the refrigerant flow path and introduces a refrigerant inside the refrigerant flow path; and an outlet portion that communicates with the refrigerant flow path and discharges the refrigerant outside the refrigerant flow path (the fluid filled cooling channels [col 6 line 53-56].  
As to claim 7, Huston teaches the material is an amorphous resin, and the control unit controls the heating portion so as to adjust the temperature of the first region to a temperature lower than a glass transition temperature of the material and adjust the temperature of the second region to a temperature equal to or higher than the glass transition temperature as the portions are individually controllable the device would be capable of performing this feature [col 6 line 53-56]. The material PET is generally amorphous or semi-crystalline (ie having amorphous regions). However, the article worked upon does not limit apparatus claims, see MPEP 2115. 
As to claim 8, Huston teaches a plasticizing device, comprising: a drive motor [Claim 13, col 3 line 18-22]; a rotor (112) that is rotated by the drive motor and has a groove formed face with a groove formed therein; a barrel (128, 110) [col 7 line 14-18] that is opposed to the groove formed face and has a communication hole [Fig 3-5, col 6 line 29-54]; a heating portion (121) that heats a material in a pellet form supplied between the groove and the barrel (the heating zones being independently controllable) [col 6 line 53-65]; and a control unit that controls the drive motor and the heating portion so as to plasticize the material [col 5 line 16-20, col line 46-59] supplied between the groove and the barrel and cause the material to flow out from the communication hole (unmarked outlet near 120) [Col 6 line 51-55, col 8 line 11-22], wherein the heating portion is annularly disposed [Fig 5, col 6 line 53-65] closer to the communication hole than the first heating portion, the barrel has a first region and a second region that is closer to the communication hole than the first region, and the control unit controls the heating portion so that a temperature of the second region is higher than a temperature of the first region (the heating zones being independently controllable so the device would be capable of being operated in this manner) [col 6 line 53-65].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huston (US 6146575) in view of Yoshikawa (US 4649262).
Huston does not explicitly state comprising a temperature measurement portion that measures temperatures of the first region and the second region, wherein the control unit controls the first heating portion and the second heating portion according to the temperatures measured by the temperature measurement portion.
Yoshikawa teaches a plasticizing device [Abstract] wherein there are multiple heating zones [Abstract, Fig 2] and temperature detectors are place adjacent to heating elements in order to detect the temperature of the zones and control the temperature of each zone by a controlling unit based on these measurements [col 5 line 51- col 6 line 30] this allows for adaptive and optimal heat control of the various heating regions [col 7 line 45-col 8 line 10] lowers power consumption and allows for more precisely molded products [col 17 line 5-22]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Huston and included a temperature measurement portion that measures temperatures of the first region and the second region, wherein the control unit controls the first heating portion and the second heating portion according to the temperatures measured by the temperature measurement portion, as suggested by Yoshikawa, in order to allow for adaptive optimization, minimal power consumption, and more precisely molded products. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742